Name: Commission Regulation (EC) No 205/2001 of 31 January 2001 amending Regulation (EC) No 174/2001 on the issue of import licences for rice against applications submitted during the first ten working days of January 2001 pursuant to Regulation (EC) No 327/98
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  plant product;  cooperation policy
 Date Published: nan

 Avis juridique important|32001R0205Commission Regulation (EC) No 205/2001 of 31 January 2001 amending Regulation (EC) No 174/2001 on the issue of import licences for rice against applications submitted during the first ten working days of January 2001 pursuant to Regulation (EC) No 327/98 Official Journal L 030 , 01/02/2001 P. 0020 - 0021Commission Regulation (EC) No 205/2001of 31 January 2001amending Regulation (EC) No 174/2001 on the issue of import licences for rice against applications submitted during the first ten working days of January 2001 pursuant to Regulation (EC) No 327/98THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 327/98 of 10 February 1998 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice(1), as amended by Regulation (EC) No 648/98(2), and in particular Article 5(2) thereof,Whereas:(1) Commission Regulation (EC) No 174/2001(3) fixes the reduction percentages to be applied to the quantities applied for under the tranche for January 2001 and the quantities available for the following tranche.(2) As a result of a calculating error, the applicable reduction percentages and the quantities available for the following tranche must be amended,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 174/2001 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on 1 February 2001.It shall apply from 27 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 January 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 37, 11.2.1998, p. 5.(2) OJ L 88, 24.3.1998, p. 3.(3) OJ L 26, 27.1.2001, p. 22.ANNEXto the Commission Regulation of 31 January 2001 amending Regulation (EC) No 174/2001 on the issue of import licences for rice against applications submitted during the first ten working days of January 2001 pursuant to Regulation (EC) No 327/98Reduction percentages to be applied to quantities applied for under the tranche for January 2001 and quantities available for the following tranche:(a) quantity referred to in Article 2: semi-milled and wholly-milled rice falling within CN code 1006 30>TABLE>(b) quantity referred to in Article 2: husked rice falling within CN code 1006 20>TABLE>(c) quantity referred to in Article 2: broken rice falling within CN code 1006 40 00>TABLE>